UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                        No. 19-1106


In re: CLARENCE B. JENKINS, JR.,

                     Petitioner.



               On Petition for Writ of Mandamus. (3:16-cv-03255-TLW)


Submitted: March 14, 2019                                         Decided: March 19, 2019


Before WYNN and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Petition denied by unpublished per curiam opinion.


Clarence B. Jenkins, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Clarence B. Jenkins, Jr., petitions for a writ of mandamus seeking an order

directing the state court that recently dismissed his civil complaint to take a variety of

actions. We conclude that Jenkins is not entitled to mandamus relief.

      Mandamus relief is a drastic remedy and should be used only in extraordinary

circumstances. Kerr v. U.S. Dist. Court, 426 U.S. 394, 402 (1976); United States v.

Moussaoui, 333 F.3d 509, 516-17 (4th Cir. 2003). Further, mandamus relief is available

only when the petitioner has a clear right to the relief sought. In re First Fed. Sav. &

Loan Ass’n, 860 F.2d 135, 138 (4th Cir. 1988). This court does not have jurisdiction to

grant mandamus relief against state officials. Gurley v. Superior Court of Mecklenburg

Cty., 411 F.2d 586, 587 (4th Cir. 1969).

      The relief sought by Jenkins is not available by way of mandamus. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the petition for writ of

mandamus. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                     PETITION DENIED




                                            2